Exhibit 10.83

 

CONSTRUCTION AND TERM LOAN AGREEMENT

 

THIS CONSTRUCTION AND TERM LOAN AGREEMENT (this “Agreement”) is made as of April
24, 2003 by and between Horizon Group Properties, L.P., a Delaware limited
partnership (“Borrower”), and Amster Trading Company Charitable Remainder
Unitrust dated March 10, 2003 (“Lender”).

 

W I T N E S E T H:

 

WHEREAS, Borrower has fee simple title to the property described on Exhibit A
attached hereto (as the description of such land on Exhibit A may be revised,
the “Land”) and commonly known as Phase II of Horizon Outlet Center - Tulare;
and

 

WHEREAS, Borrower wishes to borrow certain sums for the purpose of constructing
the Improvements; and

 

WHEREAS, at the completion of the construction of the Improvements and upon the
Note Maturity Date, Borrower wishes to replace the Construction Loan with the
Term Loan; and

 

WHEREAS, Lender is willing to make said Loans upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, the sufficiency of which is hereby
acknowledged, the parties hereto represent and agree as follows:

 

ARTICLE I

 

INCORPORATION AND DEFINITIONS

 

1.1           Incorporation.  The foregoing recitals and all exhibits hereto are
hereby made a part of this Agreement.

 

1.2           Definitions.  The following terms shall have the following
meanings in this Agreement:

 

Approved Budget:  A Construction Budget prepared by Borrower and approved by
Lender reflecting all costs (including without limitation Hard Costs and Soft
Costs) required to complete the Improvements, together with all related costs
and expenses, and allocating said cost by category and amount as shown on
Exhibit D hereto, and any and all amendments or supplements thereto approved in
writing by Lender.

 

Architect:  Mangini and Associates, and any other architects or engineers
retained by Borrower in connection with the Project who are approved by Lender
(such approval not to be unreasonably withheld).

 

1

--------------------------------------------------------------------------------


 

Architect’s Agreement:  The agreement between Borrower and Architect relating to
the design, construction, supervision and other services to be rendered by
Architect regarding the Improvements.

 

Assignment of Plans and Permits: That certain Assignment of Plans,
Specifications, Construction and Service Contracts, Licenses and Permits of even
date herewith executed by Borrower in favor of Lender.

 

Assignment of Rents: That certain Assignment of Rents and Leases of even date
herewith executed by Borrower in favor of Lender.

 

Available Funds:  As defined in Section 5.1 hereof.

 

Awards:  As defined in the Deed of Trust.

 

Balance:  As defined in Section 5.1 hereof.

 

Borrower’s Counsel:

Ms. Beth Rubin, Schiff Hardin & Waite

 

6600 Sears Tower

 

Chicago, Illinois 60606-6473

 

Business Day or business day:  Any calendar day other than Saturday, Sunday, or
any day which is a legal holiday in, or in which banking institutions are
authorized or required by law or governmental action to close in Chicago,
Illinois.

 

Casualty:  As defined in the Deed of Trust.

 

Completion Date: October 15, 2003.

 

Condemnation:  As defined in the Deed of Trust.

 

Construction Contract:  The agreement that Borrower has entered into or will
enter into with the Contractor for the construction and equipping of the
Improvements and the furnishing of labor and materials for the Project.

 

Construction Draw:  The first disbursement of proceeds from the Loan used for
Hard Costs.

 

Construction Loan:  A loan in the original principal amount of up to THREE
MILLION ONE HUNDRED THOUSAND AND NO/100 Dollars ($3,100,000.00).

 

Construction Loan Opening:  The initial disbursement of Construction Loan
proceeds which shall be made at such time as all of the conditions and
requirements of this Agreement required to be performed by Borrower or other
parties have been satisfied or performed to Lender’s satisfaction.

 

Construction Loan Opening Date: The date of the Construction Loan Opening.

 

Contractor:  Webb and Sons.

 

2

--------------------------------------------------------------------------------


 

Deed of Trust:  That certain Construction Deed of Trust, Security Agreement and
Fixture Financing Statement of even date herewith duly executed by Borrower,
covering all of the Borrower’s right, title and interest in the Project and
granting a first lien on the Project to secure the Obligations.

 

Default:  Any of the events described in Article X hereof.

 

Default Rate:  Five percent (5%) per annum plus the Interest Rate then in effect
under the Note.

 

Disbursement:  Any disbursement of proceeds from the Loans.

 

Environmental Indemnity Agreement:  That certain Environmental Indemnity
Agreement of even date herewith executed by Borrower and Guarantor in favor of
Lender.

 

Environmental Reports:  That certain Phase I Environmental Site Assessment of
Horizon Outlet Center dated May 2, 1998, prepared by EMG under Project No.
36305.

 

Extras:  Any labor, material, or other item which when incorporated in the
Project will result in an increase in Hard Costs or Soft Costs.

 

Fund Control: Any fund control company selected by Lender to handle the
Disbursements.

 

Governmental Authority:  The United States of America, the State of Delaware,
any other state in which Borrower or any of its members, or any person or entity
which is a member of a member of Borrower, is organized or which for any reason
has jurisdiction over any of them, the Project, the County of Tulare the City of
Tulare the State of California and any political subdivision of any of them, and
any court, department, commission, board or similar agency.

 

Guarantor:  Horizon Group Properties, Inc., a Maryland corporation.

 

Guaranty: That certain Guaranty of Payment and Performance of even date herewith
made by Guarantor for the benefit of Lender.

 

Hard Costs:  Any and all costs directly related to and incurred or to be
incurred in connection with the construction of the Improvements in accord with
the Plans, including without limitation, the cost of demolishing any existing
improvements and the cost of all labor, materials and equipment incurred
pursuant to the Construction Contract or any subcontract, but excluding any fees
for architectural or engineering services.

 

Improvements:  A building which will consist of approximately 33,160 square
feet  located on the Land.

 

Land:  That certain real estate commonly known as Phase II of Horizon Outlet
Center - Tulare; and legally described in Exhibit A hereto, together with all
improvements located thereon and all easements and other rights appurtenant
thereto.

 

3

--------------------------------------------------------------------------------


 

Leases: Each Lease between Borrower, as landlord, and each tenant under such
lease as shown on Exhibit E hereto, and any other leases or licenses of any
portion of the Project.

 

Legal Requirements:  Any law, statute, ordinance, order, rule or regulation of
any Governmental Authority and any requirements, terms or conditions contained
in any restrictions or restrictive covenants affecting the Land or the
Improvements, including without limitation zoning, building, environmental, land
use, noise abatement, occupational health and safety, sale or offer, pollution
control or other laws.

 

Lender’s Counsel:  Mr. Robert A. Fein, Ulmer & Berne LLP, Penton Media Building,
1300 East Ninth Street, Suite 900, Cleveland, Ohio 44114.

 

Loan Documents:  This Agreement, the Note, the Deed of Trust, Security
Agreement, Financing Statement and Fixture Filing, the Assignment of Rents, the
Assignment of Plans and Permits, the Guaranty, the Environmental Indemnity
Agreement, and all other documents referred to in Section 4.1 hereof, together
with any and all amendments, extensions, modifications or replacements thereof
and any other documents at any time given to evidence or secure the Loans.

 

Loan Expenses:  As defined in Section 2.4(d) hereof.

 

Loans:  The Construction Loan and the Term Loan, as well as all indebtedness of
Borrower to Lender evidenced by or incurred under the Loan Documents.

 

Note:  That certain Promissory Note of even date herewith from Borrower to
Lender in the original principal amount of the Construction Loan and the Term
Loan, as such proceeds are disbursed pursuant to this Agreement.

 

Note Maturity Date: August 1, 2009.

 

Obligations:  All obligations of Borrower, whether monetary or otherwise, under
the Loan Documents.

 

Permits:  As defined in Section 4.2(k) hereof.

 

Permitted Exceptions:  The title exceptions specified in Exhibit B hereto.

 

Plans:  Detailed plans and specifications for the construction of the Project
which have been approved by Lender, together with any changes made therein that
are permitted under the terms of this Agreement.  The initial Plans are
referenced in Exhibit C hereto.

 

Proceeds:  As defined in the Deed of Trust.

 

Prohibited Transfer:  As defined in Section 9.2 hereof.

 

Project:  The Land and the Improvements.

 

4

--------------------------------------------------------------------------------


 

Soft Costs:  All costs incurred or to be incurred in connection with the Project
other than Hard Costs, including, without limitation, commissions, appraisal
fees, architectural and engineering fees, title and recording charges, special
counsel fees and costs, real estate tax and interest reserves, real estate taxes
and special assessments becoming due and payable during the term of the Loans,
the Loan Expenses and those costs (other than Hard Costs) set forth on the
Approved Budget.

 

Subcontractor:  Any person or entity having a subcontract or subcontracts with
the Contractor for the construction, equipping or supplying by such
Subcontractor of any portion of the Project.

 

Survey:  As defined in Section 4.2(b) hereof.

 

Term Loan:  A loan in the principal amount of up to THREE MILLION ONE HUNDRED
THOUSAND AND NO/100 Dollars ($3,100,000.00).  Such term loan will contain a draw
feature to facilitate one or more future advances of the Term Loan proceeds
after the Term Loan Opening Date.

 

Term Loan Opening:  The initial disbursement of Term Loan proceeds which shall
be made at such time as all of the conditions and requirements of this Agreement
required to be performed by Borrower or other parties have been satisfied or
performed to Lender’s satisfaction.

 

Term Loan Opening Date:  The date of the Term Loan Opening.

 

Title Insurer:  First American Title Insurance Company.

 

Title Policy:  As defined in Section 4.2(a) hereof.

 

Transfer:  As defined in Section 9.2 hereof.

 

ARTICLE II

 

CONSTRUCTION AND TERM LOANS

 

2.1           Agreement to Borrow and Lend.  Borrower agrees to borrow from
Lender, and Lender agrees to lend to Borrower, the original principal amount of
the Construction Loan and the Term Loan, subject to the terms and conditions of
this Agreement.

 

2.2           Construction Loan.  The sum of up to THREE MILLION ONE HUNDRED
THOUSAND AND NO/100 Dollars ($3,100,000.00), which shall be disbursed in
accordance with the provisions of this Agreement.  The Construction Loan shall
be evidenced by the Note, and shall bear interest and be payable as set forth in
the Note.

 

2.3           Conditions Precedent to Construction Loan Disbursements.  No
disbursement of Construction Loan proceeds shall be made by Lender to Borrower
at any time unless:

 

(a)           the Loan is in Balance as provided in Section 5.1 hereof;

 

(b)           no Default has occurred under this Agreement or any of the other
Loan Documents, and no event, circumstance or condition has occurred or exists
that, with the

 

5

--------------------------------------------------------------------------------


 

passage of time or the giving of notice, would constitute a Default under this
Agreement or any other Loan Document;

 

(c)           all representations and warranties made by Borrower to Lender
herein or in any other Loan Document continue to be accurate in all material
respects; and

 

(d)           all conditions precedent to such disbursement have been satisfied.

 

2.4           Construction Loan Disbursements.  The proceeds of the Construction
Loan shall be disbursed as follows:

 

(a)           The Construction Loan Opening shall be made at such time as all of
the conditions and requirements of this Agreement required to be performed by
Borrower or other parties prior to the Construction Loan Opening have been
satisfied or performed.

 

(b)           All Disbursements of the proceeds from the Construction Loan,
shall be made in accordance with Article V hereof.

 

(c)           If any Construction Loan proceeds are disbursed by Lender either
to Fund Control or into escrow, such proceeds shall be considered to be
disbursed to Borrower from the date of deposit with Fund Control or such escrow,
as applicable, and interest shall accrue on such proceeds from such date.

 

(d)           Borrower shall pay, and hereby requests and authorizes Lender to
make direct advances from the Construction Loan proceeds for payment and
reimbursement of, all interest, charges, costs and expenses incurred by Lender
in connection with the Construction Loan, including without limitation:  (i) all
interest due on the Construction Loan; (ii) all title examination, survey,
escrow, filing, search and recording fees and charges; (iii) all fees and
disbursements of architects, engineers and appraisers engaged by Lender; (iv)
all documentary stamp and other taxes and charges imposed by law on the issuance
or recording of any of the Loan Documents; (v) all title, casualty, liability,
performance or other insurance or bond premiums; (vi) all reasonable fees and
disbursements of Lender’s Counsel related to the Construction Loan or the Term
Loan ; and (vii) any amounts required to be paid by Borrower under this
Agreement or any of the other Loan Documents after the occurrence of a Default
(all of which indicated in this Section 2.4(d) are herein collectively referred
to as the “Loan Expenses”).

 

(e)           Disbursement shall be made for payment of a specified cost of the
Project in accordance with the Approved Budget.  Borrower may reallocate funds
between line items of the Approved Budget, provided that such reallocation will
neither diminish the quality of the Project nor cause any liens to attach to the
Project that are superior to Lender’s lien.

 

2.5           Intentionally omitted.

 

2.6           Term Loan.  A loan in the original principal amount of THREE
MILLION ONE HUNDRED THOUSAND AND NO/100 Dollars ($3,100,000.00), which shall be
disbursed in

 

6

--------------------------------------------------------------------------------


 

accordance with the provisions of this Agreement.  The Term  Loan shall be
evidenced by the Note, and shall bear interest and shall be payable as set forth
in the Note.

 

2.7           Conditions Precedent to Term Loan Disbursement.  Provided the
following conditions have been satisfied, Lender agrees, in accordance with the
provisions of the Note and this Agreement, to extend to Borrower the Term Loan
at the Term Loan Opening:

 

(a)           no Default has occurred under this Agreement or any of the other
Loan Documents, and no event, circumstance or condition has occurred or exists
that, with the passage of time or the giving of notice, would constitute a
Default under this Agreement or any other Loan Document;

 

(b)           all representations and warranties made by Borrower to Lender
herein or in any other Loan Document continue to be accurate in all material
respects; and

 

(c)           Borrower has satisfied all of the conditions of Section 2.7
hereof.

 

2.8           Conditions Precedent to Term Loan Opening.  As conditions
precedent to the Term Loan Opening, Borrower shall furnish the following to
Lender at least one (1) business day prior to the Term Loan Opening or at such
time as is set forth below, all of which must be satisfactory to Lender and
Lender’s Counsel in form, content and execution:

 

(a)           Title Policy.  A title insurance policy in the form of an ALTA
Loan Policy (the “Term Loan Title Policy”) issued as of the date of the Term
Loan Opening by the Title Insurer to Lender in the principal amount of the Note,
insuring the Deed of Trust to be a valid first lien on the Project, subject only
to the Permitted Exceptions and shall contain such customary endorsements as
Lender or Lender’s Counsel shall reasonably require.

 

(b)           Survey.  A plat of survey (the “Term Loan Survey”) of the Land
made by a registered California land surveyor satisfactory to Lender, and
specifically showing the following issues:  (i) the location of all buildings,
fences and other improvements on the Land, including the Project; (ii) the
location of all visible or recorded easements, water courses, drains, sewers,
utility lines, public and private roads, rights of way; (iii) if the Land is
comprised of more than one parcel, interior lines and other data sufficient to
insure contiguity; (iv) the locations of all adjoining streets and parking areas
and (v) such additional information which may be reasonably required by the
Lender or the Title Insurer.  The Term Loan Survey shall be made in accordance
with the current ALTA survey standards, shall be dated not earlier than three
(3) months prior to the Term Loan Opening, shall bear a proper certificate by
the surveyor regarding compliance with the standards enumerated above, shall
include the legal description of the Land, and shall run in favor of Borrower,
Lender and Title Insurer.

 

(c)           Insurance Policies.  Insurance policies with premiums prepaid in
companies, forms, amounts and coverages customary for developments similar to
the Project.

 

(d)           Permits, Licenses, Utilities and Tests.  Evidence satisfactory to
Lender that:

 

7

--------------------------------------------------------------------------------


 

(i)            all governmental permits and licenses, including, without
limitation, a permanent certificate of occupancy issued by the appropriate
Governmental Authority authorizing occupancy and operation of the Project have
been issued and are in full force and all fees therefor have been fully paid
(excluding certificates of occupancy for individual tenant spaces which are
either not subject to a lease or for which tenants have taken delivery of the
space but not yet completed work which is an obligation of such tenant); and

 

(ii)           all utility, parking, access and other easements and permits
required for the use of the Project have been granted or issued.

 

(e)           Additional Documents.  Such other documents and materials as
Lender or Lender’s Counsel may reasonably require.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1           Representations and Warranties.  To induce Lender to execute and
perform this Agreement and make the Loans, Borrower hereby represents, warrants
and covenants to Lender as follows:

 

(a)           At the Construction Loan Opening and the Term Loan Opening, and at
all times thereafter until the Loans have been paid in full, Borrower will have
good and merchantable fee simple title to the Land, subject only to the
Permitted Exceptions.

 

(b)           Borrower is duly organized, validly existing and in good standing
under the laws of the State of Delaware and will, prior to the Term Loan Opening
Date, become  qualified to transact business in the State of California. 
Borrower has full power and authority to enter into this Agreement and to
perform all of its duties and obligations under this Agreement and under the
other Loan Documents; and Borrower is in full compliance in all material
respects with all of the terms and conditions of the Loan Documents.

 

(c)           This Agreement, the Note, the Deed of Trust, the other Loan
Documents, and any other documents and instruments required to be executed and
delivered by Borrower in connection with the Loans, when executed and delivered,
will constitute the duly authorized, valid and legally binding obligations of
the party required to execute the same and will be enforceable strictly in
accordance with their respective terms.

 

(d)           The execution, delivery and performance of this Agreement, the
Note, the Deed of Trust, the other Loan Documents, and any other documents or
instruments to be executed and delivered by Borrower pursuant to this Agreement
or in connection with the Loans and the construction, occupancy and use of the
Project will not:  (i) violate any provisions of law or any applicable
regulation, order, writ, injunction or decree of any Governmental Authority or
any other Legal Requirement; or (ii) conflict with, be inconsistent with, or
result in any breach or default of any of the terms or provisions of any
indenture,

 

8

--------------------------------------------------------------------------------


 

mortgage, deed of trust, agreement or contract of any kind to which Borrower is
a party or by which it may be bound.

 

(e)           To the best of Borrower’s knowledge, no condition, circumstance,
event, agreement, document, litigation or proceeding (or threatened litigation
or proceeding or basis therefor) exists that could (i) adversely affect the
validity or priority of the liens and security interests granted to Lender under
the Loan Documents; (ii) materially adversely affect the ability of Borrower to
perform its obligations under any of the Loan Documents, and including, without
limitation, the ability of Borrower to complete the Project on or before the
Completion Date; or (iii) constitute a Default under any of the Loan Documents.

 

(f)            The Plans, the construction of the Project pursuant to the Plans,
and the use and occupancy of the Project when completed will not violate or
conflict with any Legal Requirement or any grant, easement, covenant, condition
or restriction pertaining to the Land or the Project.

 

(g)           All financial statements submitted by Borrower to Lender in
connection with the Loans are true and correct in all material respects, and
fairly present its financial conditions and results of operations of Borrower.

 

(h)           This Agreement and any and all financial statements, budgets,
schedules, contracts, certificates, rent rolls, reports, affidavits, agreements
and other materials submitted to Lender in connection with or in this Agreement
by or on behalf of Borrower fully and fairly state the matters with which they
purport to deal.

 

(i)            Subject only to payment of fees reflected in the Approved Budget,
all utility and municipal services required for the construction, occupancy and
operation of the Project, including, without limitation, water supply, storm and
sanitary sewage disposal systems, gas, electric and telephone facilities, are
available for use at the boundaries of the Land.

 

(j)            Commencing on the Construction Loan Opening and on the date of
each Disbursement thereafter, all governmental permits and licenses then
required by applicable law to construct and to permit occupancy of the Project
(upon its completion) will have been issued and be in full force or, if the
present stage of construction of the Project does not allow such issuance, then
such permits and licenses will be issued upon substantial completion of
construction of the Project pursuant to the Plans (including any work required
to be performed by any tenant under the terms of its lease).

 

(k)           As of the Construction Loan Opening, the Plans are or will be
substantially complete in all respects, containing all detail requisite for the
Project, which, when built and equipped in accordance therewith, will be ready
for the intended use thereof.

 

(l)            The Loans are business loans and shall not be used for any
personal, household or family purposes.  The Loans do not, and when disbursed
will not, violate the provisions of any applicable usury laws that may have
jurisdiction over this transaction, Borrower, or any property securing the
Loans.

 

9

--------------------------------------------------------------------------------


 

(m)          Except as disclosed in the Environmental Reports, no Hazardous
Material is currently stored, buried, placed, held, located or disposed of on,
under or at the Land or any part thereof.

 

(n)           No casualty has occurred with respect to the Project nor has any
condemnation proceeding been commenced or, to the best of Borrower’s knowledge, 
threatened against the Project, the Land, the Improvements or any part or
portion thereof.

 

3.2           Continuation of Representations and Warranties.  Borrower hereby
represents, warrants and covenants that the representations and warranties made
in Section 3.1 hereof shall, except as otherwise set forth in Section 3.1, be
and shall remain true and correct at the time of the Construction Loan Opening,
the Term Loan Opening, and at all times thereafter, so long as any part of the
Loans remains outstanding.  Each request for a Disbursement shall constitute a
reaffirmation that such representations and warranties are true as of the date
of such request and will be true on the date of the Disbursement.   In addition,
Borrower’s request for the disbursement of the proceeds of the Term Loan shall
constitute a reaffirmation that such representations and warranties are true as
of the date of such request and will be true on the date of the disbursement of
the Term Loan proceeds.

 

ARTICLE IV

 

CONDITIONS TO LOAN OPENING

 

4.1           Loan, Organizational and Other Loan Documents.  As a condition
precedent to the Construction Loan Opening, Borrower agrees that it will, in
addition to this Agreement, furnish the following Loan Documents to Lender at
least one (1) business day before the Construction Loan Opening, all of which
must be executed and satisfactory to Lender and Lender’s Counsel in form,
substance and execution, and dated of even date herewith:

 

(a)           The Note.

 

(b)           The Deed of Trust.

 

(c)           The Assignment of Rents.

 

(d)           The Assignment of Plans and Permits.

 

(e)           The Guaranty.

 

(f)            The Environmental Indemnity Agreement.

 

(g)           An Assignment of General Contract assigning to Lender all of
Borrower’s right, title and interest in and to the Construction Contract.

 

(h)           Organizational Documents.  Certified copies of the documents
creating Borrower including the Certificate of Limited Partnership and any
Limited Partnership Agreement.

 

10

--------------------------------------------------------------------------------


 

(i)            Good Standing and Authority to Transact Business Documents.  Good
standing certificates issued by the Secretary of State of Delaware for Borrower
and certificates evidencing the authority of Borrower to transact business in
the State of California.

 

(j)            Authorization Documents.  Certified copies of any required
partnership resolutions authorizing the execution and delivery of this Agreement
and the other Loan Documents  for each corporation executing and delivering any
of the Loan Documents.

 

(k)           Title Commitment.  A title commitment for issuance of an ALTA
Construction Loan Policy issued by the Title Insurer in the principal amount of
the Note committing to insure the Deed of Trust as a valid first lien on the
Project subject only to Permitted Encumbrances, and reflecting Borrower as fee
owner of the Land, and committing to issue the endorsements as set forth in
Section 4.2(a).

 

(l)            Environmental Reports.  The Environmental Reports.

 

(m)          Other. Such other documents and instruments as Lender or Lender’s
Counsel may reasonably require.

 

4.2           Conditions to Construction Loan Opening.  As conditions precedent
to the Construction Loan Opening, Borrower shall furnish the following to Lender
at least one (1) business day prior to the Construction Loan Opening or at such
time as is set forth below, all of which must be satisfactory to Lender and
Lender’s Counsel in form, content and execution:

 

(a)           Title Policy.  A title insurance policy in the form of an ALTA
Construction Loan Policy (the “Title Policy”) issued as of the date of the
Construction Loan Opening by the Title Insurer to Lender in the principal amount
of the Note, insuring the Deed of Trust to be a valid first lien on the Project,
subject only to the Permitted Exceptions.  The Title Policy shall contain such
customary endorsements as Lender or Lender’s Counsel shall reasonably require. 
During the term of the Construction Loan, Lender may require other endorsements
to the Title Policy as Lender shall deem reasonably necessary and at Borrower’s
cost.

 

(b)           Intentionally Deleted.

 

(c)           Insurance Policies.  Insurance policies in accordance with Section
1.03 of the Deed of Trust.

 

(d)           Documents of Record.  Copies of all covenants, conditions,
restrictions, easements and matters of record that affect the Land.

 

(e)           Architect’s Agreement:  A certified copy of the Architect’s
Agreement.

 

(f)            Construction Contract.  A certified copy of the Construction
Contract.

 

(g)           Assignment of Architect’s Agreement.  A written agreement executed
by Architect acknowledging that Borrower has granted to Lender a security
interest in

 

11

--------------------------------------------------------------------------------


 

Borrower’s rights in the Plans and the Architect’s Agreement, and agreeing to
continue performance under the Architect’s Agreement if Borrower defaults under
this Agreement.

 

(h)           Assignment of Construction Contract.  A written agreement duly
executed by the Contractor acknowledging Lender’s security interest in
Borrower’s rights under the Construction Contract, and agreeing to continue
performance under the Construction Contract in the event Borrower defaults under
this Agreement.

 

(i)            Assignment of Plans and Permits.  An assignment from Borrower to
Lender of all licenses, permits, plans, specifications and contracts relating to
the Project as additional security for the Loans.

 

(j)            Plans.  One (1) complete set of final Plans, including all
changes to the date of submission thereof, certified by and showing
identification thereof by Contractor and substantially consistent with any
preliminary plans theretofore submitted to Lender, together with evidence
satisfactory to Lender that (i) the Plans are in full compliance with all Legal
Requirements; (ii) in the aggregate, the Construction Contract and subcontracts
contain all detail necessary to provide for all labor, material and equipment
required by the Plans; and (iii) all permits, licenses and governmental
approvals necessary for construction of the applicable Improvements have been
issued.

 

(k)           Permits, Licenses, Utilities and Tests.  Evidence satisfactory to
Lender that:

 

(i)            all governmental permits and licenses (collectively, “Permits”)
including, without limitation, a building permit issued by the appropriate
Governmental Authority authorizing construction of the Project in accordance
with the Plans and including tap-on permits, required by applicable laws to
construct the Project have been issued and are in full force and all fees
therefor have been fully paid or, if the stage of construction of the Project
does not allow such issuance, such permits and licenses will be issued upon
substantial completion of the Project in accordance with the Plans;

 

(ii)           all utility, parking, access, construction, recreational and
other easements and permits required for the construction and use of the Project
have been granted or issued; and

 

(iii)          the Land will support the Improvements, as set forth in that
certain Geotechnical Engineering Investigation, Proposed Horizon Outlet Center
Expansion, Highway 99 and Prosperity Avenue, Tulare, California, dated April 5,
1999, prepared by Krazan & Associates, Inc. under Project No. 052-99016.

 

(l)            Architect’s Certificate.  A certificate from Architect or other
evidence satisfactory to Lender that:  (i) the Plans are, and that the Project
will be when completed in accordance therewith, in full compliance with all
applicable building, zoning and other laws and ordinances; (ii) in the
aggregate, the Construction Contract and all subcontracts contain all detail
necessary to provide for all labor, material and equipment required by the
Plans;

 

12

--------------------------------------------------------------------------------


 

and (iii) all permits, licenses and governmental approvals necessary for
construction of the Project have been issued.

 

(m)          Construction Contract.  Certified copies of the Construction
Contract.

 

(n)           Sworn Statements.  A sworn statement from Borrower and a sworn
statement from Contractor setting forth a description of all contracts (and any
other parties as may be required by Title Insurer or applicable mechanics’ lien
laws) with respect to the Project containing the names and addresses of the
contractors under such contracts and any supplements or amendments thereto, the
nature of the work covered thereby, and the aggregate amounts theretofore paid
and thereafter to be paid to each contractor thereunder.

 

(o)           Construction Schedule.  A schedule setting forth dates for
commencement and completion of all phases of the Project, indicating the time
for performance of the work to be accomplished under the Construction Contract
and each subcontract.

 

(p)           Additional Documents.  Such other documents and materials as
Lender or Lender’s Counsel may reasonably require.

 

ARTICLE V

 

DISBURSEMENTS

 

5.1           Loan in Balance.  Anything in this Agreement to the contrary
notwithstanding, it is expressly understood and agreed that Borrower shall at
all times cause the Loans to be in Balance.  The Loans shall be deemed to be in
“Balance” only if total Available Funds equal or exceed, in Lender’s reasonable
judgment, the amount necessary to pay for all unpaid costs incurred or to be
incurred in the completion of the construction, equipping and operation of the
Project, including all Hard Costs, Soft Costs and amounts to be paid as
retainage to persons who have supplied labor or materials to the Project, but
excluding all marketing costs indicated on the Approved Budget.  As used herein,
the term “Available Funds” shall mean the amount of undisbursed proceeds under
the Loans, net of any accrued and unpaid interest on the Loans, plus any amounts
deposited by Borrower pursuant to the next sentence of this Section 5.1.
 Borrower agrees that if for any reason the Loans are not in Balance, Borrower
shall, within five (5) Business Days after request by Lender, deposit with
Lender cash in an amount that will place the Loans in Balance.  Any such
deposits shall first be exhausted before any further disbursement of Loan
proceeds is made.  No interest shall be payable on any such deposits.

 

5.2           Documents Required for Disbursements.  Except as otherwise
provided herein, at least five (5) Business Days prior to, and as a condition
of, each Disbursement, Borrower shall furnish to Lender the following documents:

 

(a)           Borrower’s request specifying the amount of the requested
Disbursement, directing Lender to disburse said funds in accordance with this
Agreement and certifying to Lender that as of the date of such request:  (i) the
Loans are in Balance; (ii) the total amount of the request includes the actual
amount payable to Contractor, Subcontractors, Architect or

 

13

--------------------------------------------------------------------------------


 

others who have performed work on the Project and indicating what payment
requests, if any, have been received by Borrower but have not yet been approved
by Borrower for payment; (iii) no Default, or condition or event that, with the
giving of notice or passage of time or both, would constitute a Default, exists
under this Agreement; (iv) the representations and warranties contained in
Article III hereof are true and correct in all material respects; (v) Borrower
has received no notice and has no knowledge of any liens or claims of lien
either filed or threatened against the Project which would be superior to
Lender’s lien, except those in favor of Lender; (vi) all amounts shown as
previous payments on the request have been paid to the parties entitled to such
payment; and (vii) all work and materials theretofore furnished for the Project
conform with the Plans in all material respects, and Borrower has approved all
such work and materials;

 

(b)           A certificate as to completion and payment authorization, properly
executed by Contractor or Subcontractors seeking payment, or Architect;

 

(c)           Borrower shall furnish to Lender the Contractor’s and
Subcontractors’ sworn statements and waivers of lien covering all work for which
disbursement is to be made to the date specified therein, all in compliance with
all applicable mechanics’ lien laws and with the requirements of Lender and 
Fund Control, together with such other supporting data as Lender or Fund Control
may reasonably require;

 

5.3           Payments Directly to Subcontractors.  Payments for the cost of
construction and equipping of the Project shall be made directly to those
subcontractors, vendors, materialmen and suppliers owed funds in connection
therewith; provided, however, that Lender may, in its discretion, make or cause
to be made (through Fund Control or otherwise) payments for the cost of
construction of the Project directly to Contractor.

 

5.4           Escrow Payouts.  If elected by Lender, Disbursements of the
Construction Loan shall be made through the Fund Control.

 

5.5           Frequency of Payouts.  Subsequent to the Construction Loan
Opening, disbursements of the Construction Loan shall be made from time to time
as construction progresses, but not more frequently than twice in each calendar
month, and each such Disbursement shall be in an amount not less than
$10,000.00.

 

5.6           Consultants.  Lender shall have the right (but not the duty) to
employ such consultants to review and approve the Plans, the Approved Budget and
Borrower’s construction schedule, inspect the Project from time to time to
insure that the same is being duly constructed and equipped as herein provided,
approve any elements of a request for disbursement and perform such other
services as Lender may from time to time require.  The reasonable costs and
disbursements of such consultants shall be deemed a portion of the Loan
Expenses.

 

5.7           Retainages.  Lender shall have no obligation to disburse
Construction Loan proceeds in excess of ninety percent (90%) of the value (as
certified by Architect) of the materials and labor incorporated in a line item
of the Project from time to time until such time as such line item is to be one
hundred percent (100%) completed.  Notwithstanding the foregoing, upon final
completion of

 

14

--------------------------------------------------------------------------------


 

work of any Subcontractor and delivery of final lien waivers, sworn statements,
and such other items as Lender or Fund Control may require, and subject to the
other terms and conditions of this Agreement, the balance due to such
Subcontractor shall then be disbursed to Borrower.

 

5.8           Stored Materials.  No disbursement for materials purchased by
Borrower but not yet installed or incorporated into the Project shall be made
without Lender’s prior approval of the conditions under which such materials are
purchased and stored.  In no event shall any such disbursement be made unless
the materials involved have been delivered to the Land or stored in  suitable
storage.  Upon Lender’s request, Borrower shall provide to Lender a copy of a
bill of sale or other evidence of title in Borrower.

 

5.9           Final Disbursement.  Lender will advance to Borrower the full
amount of the Construction Loan not theretofore disbursed and required to
complete the Project when the following conditions are complied with, provided
that such compliance shall have occurred prior to the Completion Date and that
no Default or event which, with the giving of notice, the passage of time or
both, would constitute a Default, then exist:

 

(a)           Borrower or Architect certify in writing to Lender that the
Project has been fully and satisfactorily completed in accordance with the
Plans;

 

(b)           Contractor and all Subcontractors have supplied Lender and Fund
Control with final sworn statements and full and complete waivers of all
mechanics’ lien claims or, alternatively, a title indemnity agreement in form
and substance satisfactory to Lender and  Fund Control;

 

(c)           If Lender so requests, Lender has received an endorsement to the
Title Policy insuring that the Deed of Trust is a valid first lien on the
Project, subject only to the Permitted Exceptions;

 

(d)           Borrower shall have furnished a revised or recertified Survey of
then current date locating the completed Project, which Survey shall conform
with the requirements of Section 4.2(b) hereof; and

 

(e)           All other requirements of this Agreement shall have been
satisfied.

 

5.10         Expenses and Advances Secured by Deed of Trust.  Any and all
advances or payments made by Lender hereunder from time to time, and any amounts
expended by Lender pursuant to this Agreement, the Note, the Deed of Trust or
any of the other Loan Documents, together with reasonable attorneys’ fees of
Lender’s Counsel and all other Loan Expenses shall, as and when advanced or
incurred, be secured and guaranteed by the Loan Documents to the same extent and
effect as if the terms and provisions of this Agreement were set forth therein,
whether or not the aggregate of such indebtedness exceeds the face amount of the
Note.

 

5.11         Acquiescence Not a Waiver.  To the extent that Lender may have
acquiesced in Borrower’s failure to comply with and satisfy any condition
precedent to the Construction Loan Opening, to any Disbursement or to any
disbursement of proceeds of the Loans, such acquiescence shall not constitute a
waiver by Lender of any condition precedent set forth in this Agreement, and

 

15

--------------------------------------------------------------------------------


 

Lender may at any time thereafter require Borrower to comply with and satisfy
all conditions and requirements of this Agreement.

 

5.12         Lender’s Action for Lender’s Protection.  The authority herein
conferred upon Lender and any action taken by Lender or its agents or employees
in making inspections of the Project, procuring sworn statements and waivers of
lien and approving Plans shall be taken by Lender and its agents or employees
for Lender’s protection only, and neither Lender nor its agents or employees
shall be deemed to have assumed any responsibility to Borrower or any other
person or entity with respect to any such action herein authorized.

 

ARTICLE VI

 

INTENTIONALLY OMITTED

 

ARTICLE VII

 

FURTHER AGREEMENTS OF BORROWER

 

7.1           Loan Opening.  In the event all of the conditions precedent to the
Construction Loan Opening hereunder have not been performed on or before the
date of the Construction Loan Opening, Lender may, at its option at any time
thereafter and prior to the Construction Loan Opening, terminate this Agreement
and all of its obligations hereunder.

 

7.2           Construction of Project.  Borrower agrees that the Project will be
constructed in a good and workmanlike manner with materials of high quality, in
accordance with the Plans and applicable building, zoning and other laws and
ordinances and all Legal Requirements.  Borrower further agrees that such
construction of the Project will be promptly commenced following the
Construction Loan Opening Date and prosecuted with due diligence and will be
fully completed not later than the Completion Date.  If Lender disapproves any
portion of the construction of the Project due to any variation from the Plans
approved by Lender or any other violation of the terms of this Agreement,
Borrower shall, within fifteen (15) days after such disapproval, commence to
correct the condition so disapproved, and thereafter shall diligently pursue
such correction until completion.

 

7.3           Changes in Plans and Contracts; Extras.  Borrower agrees that no
material changes will be made in the Plans, no change will be made in the
Architect’s Agreement, Construction Contract or any subcontracts, and no extras
will be allowed to Contractor or any Subcontractor, except upon the written
approval of the same by Lender(which approval shall not be unreasonably
withheld), provided, however, that Borrower may make changes in the Plans or
allow such extras without first obtaining the approval of Lender thereof, if (a)
Borrower notifies Lender in writing of such change; (b) Borrower obtains the
approval of all parties to the contract proposed to be modified; (c) the
structural integrity of the Project is not impaired; (d) no substantial change
in architectural appearance is effected; (e) the cost of or reduction resulting
from no one such change or extra exceeds Twenty-Five Thousand and No/100 Dollars
($25,000.00) and the aggregate change in cost of all such changes and extras
does not exceed One Hundred Fifty Thousand and No/100 Dollars ($150,000.00); and
(f) the Construction Loan remains in Balance.

 

16

--------------------------------------------------------------------------------


 

7.4           Mechanics’ Liens and Taxes.  Borrower agrees that it will not
suffer or permit any mechanic’s lien claims to be filed or otherwise asserted
against the Project which would be senior to Lender’s liens or will pay the same
in case of the filing of any claims for lien or proceedings for the enforcement
thereof, and will pay all special assessments that are placed for collection and
all real estate taxes and assessments of every kind (regardless of whether the
same are payable in installments) upon the Project, before the same become
delinquent.  Borrower shall have the right to contest in good faith and with
reasonable diligence the validity of any such lien, claim, tax or assessment,
provided that if Lender so requests, Borrower shall furnish Lender with a bond
or other security satisfactory to Lender in a sufficient amount, in Lender’s
judgment, to pay in full such contested lien, claim, tax or assessment and all
penalties and interest that might become due thereon.  If Borrower fails
promptly either to discharge or to contest claims, taxes, or assessments
asserted or give security or indemnity in the manner provided herein or in the
Deed of Trust, then Lender may (but shall not be required to) procure the
release and discharge of any such claim and any judgment or decree thereon and
in its sole discretion effect any settlement or compromise of the same, without
any inquiry into the validity thereof.  Any amounts so expended by Lender,
including premiums paid or security furnished in connection with the issuance of
any surety bonds, shall be deemed to constitute a disbursement of Loan
proceeds.  Alternatively, Borrower may establish such title indemnity accounts
with Title Insurer as may be required by said company to insure Lender against
any loss or damage resulting from any claims for lien or unpaid taxes or
assessments.

 

7.5           Renewal of Insurance.  Borrower agrees to pay all premiums on all
insurance policies required under this Agreement and, not later than fifteen
(15) days before any policies of insurance expire, furnish to Lender replacement
or renewal insurance policies in companies, coverage and amounts satisfactory to
Lender, premiums prepaid, in accordance with the terms hereof.

 

7.6           Fixtures and Personal Property.  Except for a security interest
granted to Lender, Borrower agrees that Borrower is and shall remain the
absolute owner of all personal property, fixtures and equipment provided  by
Borrower in connection with the construction, equipping or operation of the
Project, free and clear of all liens, claims, encumbrances and security
interests whatsoever.  Borrower shall, upon request, furnish Lender with
satisfactory evidence of such ownership.

 

7.7           Proceedings to Prevent Construction.  If any proceedings are filed
or are threatened to be filed seeking to (a) enjoin or otherwise prevent or
declare invalid or unlawful the construction, occupancy or operation of the
Project or any portion thereof; (b) adversely affect the validity or priority of
the liens and security interests granted to Lender under the Loan Documents; or
(c) adversely affect the ability of Borrower to complete the Project, then
Borrower shall notify Lender of such proceedings and, within three (3) business
days following Borrower’s notice of such proceedings, resist the entry or seek
the stay of any temporary or permanent injunction that may be entered, and
vigorously contest and use its best efforts to bring about a favorable and
speedy disposition of all such proceedings.

 

7.8           Defaults Under Contracts.  Borrower shall not suffer or permit any
breach or default to occur under the Architect Agreement, Construction Contract
or any subcontracts, and shall promptly notify Lender of any default thereunder.

 

17

--------------------------------------------------------------------------------


 

7.9           Furnishing Information.  Borrower shall:

 

(a)           cooperate with Lender in arranging for inspections by
representatives of Lender of the progress of construction from time to time;

 

(b)           furnish to Lender annual financial statements of Borrower within
ninety (90) days after the end of each calendar year and such other information
from Borrower, as Lender may, from time to time, reasonably request;

 

(c)           promptly notify Lender of a Default;

 

(d)           permit Lender or any of its agents or representatives to have
access to and to examine all books and records regarding the Project at any time
or times hereafter during business hours; and

 

(e)           provide Lender with copies and abstracts from any and all of such
books and records.

 

7.10         Recordation of First Amendment to Declaration of Covenants,
Conditions and Restrictions.  Promptly upon Borrower’s sale of that certain
parcel of real estate located in Tulare, California and more particularly
described on Exhibit F attached hereto and made a part hereof (the “Galaxy
Parcel”), Borrower shall cause that certain First Amendment to Declaration of
Covenants, Conditions and Restrictions, a copy of which is attached hereto as
Exhibit G (“Declaration”) to be recorded in the Tulare County, California
Clerk’s Office.

 

7.11         Further Assurances.  Borrower shall, upon request by Lender from
time to time, execute and deliver such documents as may be necessary to perfect
and maintain perfected as valid liens upon the Project the liens granted to
Lender pursuant to this Agreement, and to fully consummate the transactions
contemplated by this Agreement.

 

ARTICLE VIII

 

CASUALTY AND CONDEMNATION

 

8.1           Application of Insurance Proceeds and Condemnation Awards.  The
proceeds of any insurance policies resulting from any loss or damage to any
portion of the Project resulting from fire, vandalism, malicious mischief, or
any other casualty, and any awards, judgments or claims resulting from the
exercise of the power of condemnation or eminent domain, shall be applied either
to rebuild and restore the Project, or toward the repayment of the Loans, in
accordance with the terms of the Deed of Trust.

 

18

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ASSIGNMENTS, SALE AND ENCUMBRANCES

 

9.1           Lender’s Right to Assign.  Lender may grant participations in,
sell, assign, negotiate, pledge or otherwise hypothecate this Agreement or any
of its rights and security hereunder or under the Note, the Deed of Trust and
the other Loan Documents to any bank, participant or financial institution, and
in case of such assignment, Borrower hereby agrees that all rights and remedies
shall be enforceable against Borrower by such bank, participant or financial
institution with the same force and effect and to the same extent as the same
would have been enforceable by Lender.

 

9.2           Prohibition of Transfers.  Borrower shall not, without the prior
written consent of Lender, create, consent to, suffer or permit any Prohibited
Transfer (as defined in the Deed of Trust) in violation of  the Deed of Trust.

 

ARTICLE X

 

DEFAULTS AND REMEDIES

 

10.1         Defaults.  The occurrence and continuance of any one or more of the
following shall constitute a “Default” as such term is used herein:

 

(a)           any default occurs in (i) the due and punctual payment of
principal or interest under the Note when and as the same becomes due, or (ii)
the payment of any other amount owed to Lender under any of the Loan Documents
and in either event such default in not cured within ten (10) days after such
payment is due;

 

(b)           except as otherwise provided herein, any failure of Borrower to
observe or perform any of the covenants of Borrower either: (i) under the terms
of this Agreement, and such default is not cured within thirty (30) days after
the date on which notice of the nature of such failure is given by Lender of
Borrower (provided, however, that if such default is susceptible to cure but
cannot by the use of reasonable efforts be cured within such thirty (30) day
period, such default shall not constitute a Default if and so long as Borrower
has commenced to cure such default within such thirty (30) day period and
thereafter is proceeding to cure such default continuously and diligently in
Lender’s reasonable judgment and such default, in any event, is cured not later
than ninety (90) days after the occurrence of such default); or (ii) under the
terms of any of the other Loan Documents, and such default is not cured within
the applicable cure period, if any;

 

(c)           any representation, statement, report or certificate contained
herein or in any other Loan Document is not true and correct in any material
respect or is materially deceptive;

 

(d)           all or a substantial part of the assets of Borrower is attached,
seized, subjected to a writ or distress warrant or levied upon, unless such
attachment, seizure, writ, warrant or levy is vacated within thirty (30) days;

 

19

--------------------------------------------------------------------------------


 

(e)           Borrower is enjoined, restrained or in any way prevented by court
order from performing any of their respective obligations hereunder or under the
other Loan Documents, or from conducting all or a substantial part of its
business affairs, or a proceeding seeking such relief is not dismissed within
sixty (60) days of being filed or commenced;

 

(f)            a notice of lien, levy or assessment is filed of record with
respect to all or any part of the property of Borrower by the federal government
or any other Governmental Authority, unless diligently contested in accordance
herewith;

 

(g)           failure by Borrower to deposit with Lender funds required to
maintain the Loans in Balance within the time and in the manner herein required;

 

(h)           Borrower:

 

(i)            files a voluntary petition in bankruptcy or for arrangement,
reorganization or other relief under any chapter of the Federal Bankruptcy Code
or any similar law, state or federal, now or hereafter in effect, or admits in
writing its bankruptcy or inability to pay its debts as they mature, or makes an
assignment for the benefit of creditors, or consents to the appointment of a
receiver or trustee or liquidator of all or the major part of its property or
the Project; or

 

(ii)           fails, within sixty (60) days after the filing against said
entity of any involuntary proceedings under the Federal Bankruptcy Code or any
similar law, state or federal, now or hereafter in effect, to cause such
proceedings to be dismissed; or

 

(iii)          fails, within sixty (60) days following the entry of any order
appointing a receiver, trustee, or liquidator for it or for all or a major part
of its property or the Project, to cause such order be vacated; or

 

(iv)          is adjudicated bankrupt.

 

10.2         Remedies Conferred Upon Lender.  Upon the occurrence and
continuance of any Default, Lender, in addition to all remedies conferred upon
Lender by law and by the terms of the Note, the Deed of Trust and the other Loan
Documents, may pursue any one or more of the following remedies concurrently or
successively, it being the intent hereof that none of such remedies shall be to
the exclusion of any others:

 

(a)           Take possession of the Project and complete the construction and
equipping thereof and do anything required, necessary or advisable in Lender’s
reasonable judgment to fulfill the obligations of Borrower hereunder, including
the rights to avail itself of or procure performance of any of the Architect’s
Agreement, Construction Contract and subcontracts, to let any contracts with the
same Contractor, subcontractors or others, and to employ watchmen to protect the
Project from injury.  Without restricting the generality of the foregoing and
for the purposes aforesaid, Borrower hereby authorizes Lender in Lender’s own
name and Borrower hereby appoints and constitutes Lender as Borrower’s lawful
attorney-in-fact with full power of substitution in the premises to perform any
or all of the following actions:  to complete construction and equipping of the
Project in the name of Borrower; to

 

20

--------------------------------------------------------------------------------


 

use unadvanced Loan proceeds or to advance funds in excess of the face amount of
the Note to complete the Project; to make changes in the Plans that are
necessary or desirable to complete the Project; to retain or employ new
contractors, subcontractors, architects, engineers and inspectors; without
inquiring into and without respect to the validity thereof, to pay, settle or
compromise all existing bills and claims that may be liens against the Project
or any portion thereof, or as may be necessary or desirable for the completion
of the construction and equipping of the Project or for the clearance of title
to the Land; to prosecute and defend actions or proceedings in connection with
the Project; and to do any and every act that Borrower might do in its own
behalf and with respect to the Project, such appointment as attorney-in-fact
being a power coupled with an interest that cannot be revoked.

 

(b)           Withhold further disbursement of the Construction Loan proceeds.

 

(c)           Declare the Note to be due and payable forthwith, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived.

 

(d)           Exercise or pursue any other remedy or cause of action permitted
at law or in equity or under this Agreement or any of the other Loan Documents,
including without limitation foreclosure of the Deed of Trust.

 

10.3         Right of Lender to Make Advances.  In the event Borrower fails to
perform any of its covenants or agreements contained herein or in any of the
other Loan Documents, Lender may, in the event of a Default or sooner if
reasonably required to protect its security in the case of an event that would
mature into a Default with the passage of time, but shall not be required to,
perform any of such covenants and agreements, and any amounts expended by Lender
in so doing or pursuant to Section 10.2 hereof, as well as any other amounts
advanced by Lender pursuant to this Agreement, shall be deemed advanced by
Lender under an obligation to do so regardless of the identity of the person or
persons to whom such funds are disbursed.  Any and all amounts advanced by
Lender to complete the Project or to protect its security for the Loans are
obligatory advances hereunder and shall constitute additional indebtedness
payable on demand and evidenced and secured by the Loan Documents.

 

10.4         Attorneys’ Fees.  Borrower shall pay the reasonable fees and costs
incurred by Lender’s Counsel following the occurrence and continuance of a
Default in connection with the administration and enforcement of this Agreement
and the Loan Documents.  Without limiting the generality of the foregoing, if at
any time or times after the Construction Loan Opening Lender reasonably employs
counsel for advice or other representation with respect to any matter concerning
Borrower, the Project, this Agreement or any of the other Loan Documents, or to
protect, take possession of or liquidate all or any part of the Project or to
attempt to enforce or protect any security interest or lien or other right
contained herein or under any of the other Loan Documents, then in any such
event all reasonable attorneys’ fees arising from such services and any
expenses, costs and charges relating thereto, shall constitute additional
indebtedness owed by Borrower to Lender payable on demand and evidenced and
secured by the Loan Documents.

 

21

--------------------------------------------------------------------------------


 

10.5         No Waiver.  No failure by Lender to exercise, or delay by Lender in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege.

 

10.6         Default Rate.  From and after the date of any Default, interest on
funds outstanding hereunder shall accrue at the Default Rate until such Default
is cured.  The failure of Lender to charge interest at the Default Rate shall
not be evidence of the absence of a Default or waiver of a Default by Lender.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1         Time Is of the Essence.  Borrower agrees that time is of the
essence of all of its covenants under this Agreement.

 

11.2         Prior Agreements.  This Agreement and the other Loan Documents, and
any other documents or instruments executed pursuant thereto or contemplated
thereby, shall represent the entire agreement between the parties hereto with
respect to the transactions described herein, and shall supersede all prior
negotiations, representations or agreements pertaining thereto, either oral or
written.  This Agreement and any provision hereof may not be modified or amended
in any manner other than by a written amendment executed by all parties hereto.

 

11.3         Disclaimer by Lender.  Lender shall not be liable to any
contractor, supplier, laborer, architect, engineer or any other party for
services performed or materials supplied in connection with construction of the
Project.  Borrower is not and shall not be an agent of Lender for any purposes,
and Lender is not a venture partner with Borrower in any manner whatsoever.

 

11.4         Indemnification.  To the fullest extent permitted by law, Borrower
hereby agrees to protect, indemnify, defend and save harmless Lender and its
directors, officers, shareholders, parent, affiliates, agents and employees, and
the successors and assigns of each of the foregoing, from and against any and
all liability, expense or damage of any kind or nature and from any suits,
claims or demands, including reasonable legal fees and expenses on account of
any matter, whether in suit or not, arising out of this Agreement or any of the
other Loan Documents or in connection herewith or therewith unless such suit,
claim or damage is caused by the gross negligence or intentional misconduct of
Lender or its directors, officers, shareholders, parent, affiliates, agents and
employees.  Borrower shall pay, and hold Lender harmless from, any and all
claims of any brokers, finders or agents claiming a right to any fees in
connection with arranging the financing contemplated hereby.  Borrower
represents and warrants that no brokerage commission or finder’s fees are to be
paid in connection with the Loans.

 

11.5         Erection of Sign.  Upon the request of Lender, Borrower shall
permit Lender, at Lender’s sole cost and expense, to erect a sign on the Land
indicating that financing for the Project has been supplied by Lender.

 

22

--------------------------------------------------------------------------------


 

11.6         Captions.  The captions and headings of various articles and
sections of this Agreement and exhibits hereto are for convenience only and are
not to be considered as defining or limiting in any way the scope or intent of
the provisions hereof.

 

11.7         Inconsistent Terms and Partial Invalidity.  In the event of any
inconsistency among the terms hereof, Lender may elect which terms shall govern
and prevail.  In the event of any inconsistency between the terms of this
Agreement and the terms of any other Loan Documents, the terms of this Agreement
shall govern, except that in the event of any inconsistency between the terms of
the Environmental Indemnity Agreement and the terms of this Agreement, the terms
of the Environmental Indemnity Agreement shall govern.  The whole or partial
invalidity, illegality or unenforceability of any provision hereof at any time,
whether under the terms of then applicable law or otherwise, shall not affect
the validity, legality or enforceability of such provision at such time except
to the extent of such invalidity, illegality or uninforceability, or of any
other provision hereof.

 

11.8         Gender and Number.  Any word herein that is expressed in the
masculine or neuter gender shall be deemed to include the masculine, feminine
and neuter genders.  Any word herein that is expressed in the singular or plural
number shall be deemed, whenever appropriate in the context, to include the
singular and the plural.

 

11.9         Notices.  Any notice, demand or other communication required or
permitted hereunder shall be deemed given (i) upon receipt when delivered or if
sent by nationally recognized overnight air courier, or (ii) two (2) business
days after being deposited in the United States certified mail, return receipt
requested, properly addressed to the party, at the address of such party set
forth below:

 

If to Lender:

 

Amster Trading Company Charitable Remainder

Unitrust dated March 10, 2003

23811 Chagrin Boulevard Suite 200

Beachwood, OH 44122

 

with a copy to:

 

Ulmer & Berne LLP

Penton Media Building

1300 East Ninth Street, Suite 900

Cleveland, Ohio 44114

Attention:  Robert A. Fein, Esq.

 

If to Borrower:

 

Horizon Group Properties, L.P.

77 West Wacker Drive Suite 4200

Chicago, IL 60601

Attention:  Gary J Skoien

 

23

--------------------------------------------------------------------------------


 

with a copy to:

 

Schiff Hardin & Waite

6600 Sears Tower

Chicago, Illinois 60606

Attention:  David A. Grossberg, Esq.

 

or to such other address the party to receive such notice may have theretofore
furnished to all other parties by notice in accordance herewith.

 

11.10       Governing Law.  This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Illinois without regard to
principles of conflicts of law.  The enforcement of the Deed of Trust and the
Assignment of Rents shall be governed by the construed in accordance with the
laws of the state wherein the Land is located with respect to all matters of
title to the Land and with respect to all provisions necessary to creation,
perfection, priority or enforcement of the liens thereunder, and in all other
respects the enforcement of such Loan Documents, except as otherwise expressly
provided therein, shall be governed and construed in accordance with the
internal laws of the State of Illinois, without regard to principles of
conflicts of law.

 

11.11       Force Majeure.  In the event that Borrower is unable to complete
construction of the Project on or before the Completion Date or to meet any
other deadline set forth in this Agreement due to fire, flood, riots, war, acts
of God or similar causes beyond Borrower’s reasonable control, then, provided
that the Construction Loan is in Balance, the Completion Date or other deadline
shall be extended by the number of days by which the performance by Borrower of
its duties hereunder is delayed as a result of said cause(s).

 

11.12       Counterpart.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which, when
taken together, shall constitute one and the same instrument.

 

11.13      VENUE. TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER HEREBY AGREES
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL
BE TRIED AND DETERMINED ONLY IN THE STATE OR FEDERAL COURT LOCATED IN THE COUNTY
OF COOK, STATE OF ILLINOIS.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER
HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 11.13.

 

11.14      WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH
OF BORROWER AND LENDER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE DEALINGS OF BORROWER AND LENDER WITH RESPECT TO THIS
AGREEMENT,

 

24

--------------------------------------------------------------------------------


 

OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  TO THE
MAXIMUM EXTENT PERMITTED BY LAW, EACH OF BORROWER AND LENDER HEREBY AGREES THAT
ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR PROCEEDING SHALL BE DECIDED
BY A COURT TRIAL WITHOUT A JURY AND THAT BORROWER OR LENDER MAY FILE A COPY OF
THIS AGREEMENT WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH OF BORROWER AND LENDER TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.

 

11.15.      Daleville, Somerset, Tulare Outlet Centers, L.P.  Daleville,
Somerset, Tulare Outlet Centers, L.P. (“DST”), an affiliate of Borrower, owns
certain real property adjacent to the Project (the “DST Property”).  The DST
Property is encumbered by a deed of trust between DST and Morgan Guaranty Trust
Company of New York (“Morgan Guaranty”), which secures a loan made by Morgan
Guaranty to DST in the amount of Nine Million Three Hundred Twenty Five Thousand
and No/100 Dollars ($9,325,000.00) (the “Morgan Guaranty Loan”), as evidenced by
a Fixed Rate Note dated July 9, 1999, made by DST to the order of Morgan
Guaranty in the principal amount of the Morgan Guaranty Loan.  At this time, DST
and Morgan Guaranty are negotiating the restructure of the Morgan Guaranty
Loan.  In this regard, in the event the current payment default under the Morgan
Guaranty Loan (the “Morgan Default”) is not cured within ninety (90) days of the
date hereof, or, if at any time during the term of the Loan Borrower does not
own or control, directly or indirectly, fifty percent (50%) of the DST Property,
Borrower and Lender hereby agree as follows (collectively referred to as the
“Replacement Terms”):

 

(a)           Effective as of the ninety-first (91st) day after the date hereof,
the then current interest rate shall be equal to the greater of: (i) the LIBOR
Rate plus three hundred (300) basis points or (ii) ten percent (10%) per annum;

 

(b)           The Note Maturity Date shall be changed to April 1, 2006; and

 

(c)           Borrower’s monthly payment obligations under the Note shall be
equal to the greater of: (i) the scheduled monthly payments under the Note or
(ii) all net cash flow from the Project shall be paid by Borrower to Lender on
each Payment Date.  Such payments shall be applied by Lender first to the
payment of principal and interest then due under the Note, and the excess, if
any, to the then outstanding principal balance of the Loan.

 

As used herein, (i) “net cash flow” shall mean the monthly gross income of the
Project minus the monthly operating expenses for the Project; (ii) “gross
income” shall mean all income received by Borrower each month with respect to
the Project, and (iii) “operating expenses” shall mean all expenses and
obligations of every kind incurred by Borrower each month in the normal course
of business with respect to the Project, including, but not limited to, expenses
for taxes, insurance, repairs, replacements, capital improvements, leasing
commissions, maintenance, management fees, salaries, advertising expenses,
professional fees, wages and utilities, and such other expenses and obligations
as are incurred or which become due and payable in connection with disbursements
relating to the Project, but excluding principal and interest payable with
respect to the Loan.

 

25

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if at anytime within two hundred seventy-five
(275) days following the expiration of the ninety (90) day period referenced
above, DST cures the Morgan Default and provides Lender evidence thereof
reasonably acceptable to Lender, then the Replacement Terms shall immediately be
of no further force or effect and the original terms of this Agreement and the
other Loan Documents shall for all intents and purposes thereafter control
without further action of the parties.

 

11.16.      Delivery of Director’s Resolutions of Guarantor.  On or before May
31, 2003, Borrower agrees to use its best efforts to cause Guarantor, in its
capacity as general partner of Borrower, to cause its board of directors to
adopt Resolutions (the “Resolutions”) which, among other things, contain
authorizations substantially in accordance with the draft resolutions attached
to this Agreement as Exhibit H.  Promptly following the adoption of such
Resolutions, Guarantor agrees to deliver a certified copy of the Resolutions to
Lender.

 

11.17       Substitution of New Legal Description of the Land. The legal
description of the Land attached as Exhibit A to this Loan Agreement is a metes
and bounds description of the Land (the “Metes and Bounds Legal Description”). 
The Land will, upon the completion of the reconfiguration of various parcels
comprising the Tulare Outlet Center (the “Reconfiguration”), be platted and
described as the parcel depicted as Parcel 2 on Exhibit I attached to this Loan
Agreement (the “Platted Legal Description”).  Borrower shall cause the
Reconfiguration to be completed by the Term Loan Period Commencement Date (as
defined in the Note), and, upon completion of the Reconfiguration, the parties
shall enter into a modification agreement of the Deed of Trust reasonably
acceptable to Lender (the “Modification of Deed of Trust”), which shall provide
that the Metes and Bounds Description shall be deleted from the Deed of Trust
and replaced with the Platted Legal Description which shall thereafter for all
purposes be subject to the Deed of Trust.  Lender agrees that, upon Borrower’s
completion of the Reconfiguration, Lender shall execute and deliver the
Modification of Deed of Trust for the purpose of substituting the Platted Legal
Description for the Metes and Bounds Legal Description.  Lender’s obligation to
enter into the Modification of Deed of Trust as provided in the prior sentence
is conditioned upon the issuance by the Title Insurer of an endorsement to the
Title Policy such that the Title Policy insures that the Deed of Trust as
modified by the Modification of Deed of Trust creates a first lien on the
Platted Legal Description with the same priority as the lien created by the Deed
of Trust.

 

[SIGNATURES ON FOLLOWING PAGE]

 

26

--------------------------------------------------------------------------------


 

The parties have caused this Agreement to be executed as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

HORIZON GROUP PROPERTIES, L.P.,

 

a Delaware Limited Partnership

 

 

 

 

 

By:  Horizon Group Properties, Inc.

 

Its:  General Partner

 

 

 

 

 

By:

   /s/ David Tinkham

 

 

 

David Tinkham,

 

 

Senior Vice President / CFO

 

 

 

 

LENDER:

 

 

 

 

 

AMSTER TRADING COMPANY CHARITABLE
REMAINDER UNITRUST DATED MARCH 10, 2003

 

 

 

 

By:

   /s/ Howard M. Amster

 

 

 

Howard M. Amster, Trustee

 

Schedule of Exhibits

 

Exhibit A

Metes and Bounds Legal Description of Current Land

Exhibit B

Permitted Exceptions

Exhibit C

Plans

Exhibit D

Approved Budget

Exhibit E

Leases

Exhibit F

Metes and Bounds Legal Description of Galaxy Parcel

Exhibit G

First Amendment to Declaration of Covenants, Conditions and Restrictions

Exhibit H

Draft of Resolutions

Exhibit I

Platted Legal Description

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

METES AND BOUNDS LEGAL DESCRIPTION OF THE LAND

 

Real property in the City of Tulare, County of Tulare, State of California,
described as follows:

 

That portion of Parcel 4 and the ‘REMAINDER’ parcel of Parcel Map No. 4406, in
the City of Tulare, County of Tulare, State of California, as per Map recorded
in Book 45, Page 11 of Parcel Maps, in the office of the County Recorder of Said
County and Situated in Section 35, Township 19 South, Range 24 East, Mount
Diablo Base and Meridian, more particularly described as follows:

 

COMMENCING at the northwesterly corner of said ‘REMAINDER’ parcel; thence S
30°45’35” E 486.95 feet along the westerly line thereof; thence North 59°41’05”
E 212.98 feet; thence South 30°18’55” East 275.86 feet to the beginning of a
tangent curve concave to the southwest having a radius of 99.50 feet; thence
southeasterly 18.84 feet along said curve through a central angle of 10°50’49”;
thence South 19°28’06”E 13.78 feet to the beginning of a tangent curve concave
to the northeast having a radius of 100.50 feet; thence Southeasterly 19.03 feet
along said curve through a central angle of 10°50’49”; thence South 30°18’55” E
2.47 feet to the TRUE POINT OF BEGINNING; thence South 30°18’55” E 115.70 feet;
thence South 14°41’05” W 25.49 feet; thence South 59°41’05” W 7.07 feet; thence
South 30°18’55” E 116.21 feet; thence North 59°41’05” E 17.17 feet; thence South
30°18’55” E 113.92 feet; thence South 59°41’05” W 117.17 feet; thence North
30°18’55” W 363.85 feet; thence North 59°41’05” E 125.10 feet to the POINT OF
BEGINNING.

 

Excepting therefrom all oil, gas and/or minerals in and under said land and
rights incidental to the development of the same, as reserved by California
Lands Incorporated, a corporation, in Deed dated October 15, 1936, recorded
December 19, 1936 in Book 707, Page 309 of Official Records of Tulare County.

 

Excepting therefrom the following described land:

 

Commencing at the northeasterly corner of Parcel 4, Thence S30°18’55” East 9.07
feet; Thence N59°41’05” East 21.10 feet; Thence S30°18’55” East 275.86 feet to
the beginning of a tangent curve concave to the Southwest having a radius of
99.50 feet; Thence Southeasterly 18.84 feet along said curve through a central
angle of 10°50’49”; Thence S19°28’06” East 13.78 feet to the beginning of a
tangent curve concave to the Northeast having a radius of 100.5 feet; Thence
Southeasterly 19.03 feet along said curve through a central angle of 10°50’49”;
Thence S30°18’55” East 99.56 feet to the true point of beginning; Thence
S30°18’55” East 18.61 feet; Thence S14°41’05” West 25.49 feet; Thence S59°41’05”
West 7.07 feet; Thence S30°18’55” East 116.21 feet; Thence S59°42’35” West 4.83
feet; Thence N30°18’55” West 136.75 feet; Thence N59°41’05” East 13.45 feet;
Thence N15°22’01” East 23.03 feet to the point of beginning.

 

Also excepting therefrom the following described land:

 

Beginning at the Southeasterly corner of said Parcel 4, thence S59°36’20” West
1.25 feet; Thence N30°18’55” West 113.92 feet; Thence N59°35’14” East 1.25 feet;
Thence S30°18’55” East 113.92

 

28

--------------------------------------------------------------------------------


 

feet to the point of beginning.

 

Also excepting therefrom the following described land:

 

Beginning at the Southwesterly corner of said Parcel 4, Thence N30°18’55” West
363.85 feet; Thence N59°41’05” East 1.33 feet; Thence S30°18’55” East 363.85
feet; Thence S59°45’32” West 1.33 feet to the point of beginning.

 

APN:  Portion of 166-030-050 and 166-030-051.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERMITTED EXCEPTIONS

 

1.             General and special taxes and assessments for the fiscal year
2003-2004, a lien not yet due or payable.

 

2.             The lien of supplemental taxes, if any, assessed pursuant to
Chapter 3.5 commencing with Section 75 of the California Revenue and Taxation
Code.

 

3.             The terms and provision contained in document entitled “Amended
Development Agreement” recorded September 1, 1999 as Instrument No. 1999-0067258
in the Official Records of Tulare County, California.

 

4.             Covenants, conditions, restrictions and easements in the document
recorded September 2, 1999, as Instrument No. 1999-0067908 in the Official
Records of Tulare County, California.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PLANS

 

31

--------------------------------------------------------------------------------


 

EXHIBIT D

 

APPROVED BUDGET

 

32

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LEASES

 

1.             Lease between Horizon Group Properties, L.P. and Nike Retail
Services, Inc., dated October 29, 2002;

 

2.             Lease between Horizon Group Properties, L.P. and Nine West Group,
Inc., dated December 18, 2002;

 

3.             Lease between Horizon Group Properties, L.P. and K B Toy of
California, dated January 9, 2003;and

 

4.             Lease between Horizon Group Properties, L.P. and Party Concepts,
Inc., dated February 19, 2003.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LEGAL DESCRIPTION OF GALAXY PARCEL

 

That portion of Parcel 4 and the ‘REMAINDER’ parcel of PM 4406 recorded in Book
45 of Parcel Maps at Page 11, T.C.R. situated in Section 35, Township 19 South,
Range 24 East, Mount Diablo Base and Meridian, in the City of Tulare, County of
Tulare, State of California, more particularly described as follows:

 

PARCEL 1

 

COMMENCING at the northwesterly corner of said ‘REMAINDER’ parcel;

thence S 30°45’35” E 486.95 feet along the westerly line thereof;

thence N 59°41’05” E 84.72 feet to the TRUE POINT OF BEGINNING;

thence N 59°41’05” E 128.26 feet;

thence S 30°18’55” E 275.86 feet to the beginning of a tangent curve concave to
the southwest having a radius of 99.50 feet;

thence southeasterly 18.84 feet along said curve through a central angle of
10°50’49”;

thence S 19°28’07” E 13.78 feet to the beginning of a tangent curve concave to
the northeast having a radius of 100.50 feet;

thence southeasterly 19.03 feet along said curve through a central angle of
10°50’49”;

thence S 30°18’55” E 2.47 feet;

thence S 59°41’05” W 129.43 feet;

thence N 30°18’55” W 40.83 feet;

thence S 59°41’05” W 5.33 feet;

thence N 30°18’55” W 51.33 feet;

thence S 59°41’05” W 6.33 feet;

thence N 30°18’55” W 140.00 feet;

thence N 59°41’05” E 6.33 feet;

thence N 30°18’55” W 51.33 feet;

thence N 59°41’05” E 12.67 feet;

thence N 30°18’55” W 46.00 feet to the POINT OF BEGINNING.

 

CONTAINING APPROXIMATELY  1.06 acres.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FIRST AMENDMENT TO DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS

 

35

--------------------------------------------------------------------------------


 

EXHIBIT H

 

DRAFT RESOLUTIONS

 

WHEREAS, Horizon Group Properties, Inc. (the “Corporation”) is the sole general
partner of Horizon Group Properties, L.P., a Delaware limited partnership (the
“Partnership”); and

 

WHEREAS, the Corporation, in its capacity as the sole general partner of the
Partnership, has the authority to incur indebtedness on behalf of the
Partnership and to grant a mortgage and/or deed of trust against property of the
Partnership; and

 

WHEREAS, the Board of Directors of the Corporation determined that it was
appropriate: (a) for the Partnership to finance the construction of a building
to be used for retail purposes on certain real property located in Tulare,
California and more particularly described in Appendix A hereto  with secured
loan (the “Loan”) from Amster Trading Company Charitable Remainder Unitrust
dated March 10, 2003 (“Lender”), to the Partnership in the amount of up to three
million one hundred thousand dollars ($3,100,000) on terms and conditions set
forth in a certain Construction and Term Loan Agreement dated April 24, 2003
between Lender and the Partnership (the “Loan Agreement”) and various other Loan
Documents (as defined in the Loan Agreement); and (b) for the Corporation to
guaranty repayment of the Loan in accordance with the terms and conditions of
the Guaranty (as defined in the Loan Agreement); and

 

WHEREAS, on April 24, 2003: (a) the Corporation, in its capacity as general
partner of the Partnership, duly and validly executed each of the Loan Documents
to which the Partnership is a party and (b) the Corporation duly and validly
executed, on its own behalf, each of the Loan Documents to which the Corporation
is a party.

 

NOW THEREFORE BE IT RESOLVED, that the Corporation, in its capacity as general
partner of the Partnership, hereby ratifies, affirms and approves: (a) the Loan,
(b) the execution, delivery and performance of the Loan Documents to which the
Partnership is a party, and (c) the execution, delivery and performance of the
Loan Documents to which the Corporation is a party.

 

BE IT FURTHER RESOLVED, that each of the Chairman of the Board, Chief Executive
Officer and President, the Senior Vice President/Chief Financial Officer,
Assistant Secretary, and the Vice President of Finance of the Corporation be,
and each one of them acting alone is, hereby authorized and directed in the name
of and or on behalf of the Corporation to take such further actions with respect
to the Loan as is requested by Lender.

 

36

--------------------------------------------------------------------------------


 

Appendix A

 

Real property in the City of Tulare, County of Tulare, State of California,
described as follows:

 

That portion of Parcel 4 and the ‘REMAINDER’ parcel of Parcel Map No. 4406, in
the City of Tulare, County of Tulare, State of California, as per Map recorded
in Book 45, Page 11 of Parcel Maps, in the office of the County Recorder of Said
County and Situated in Section 35, Township 19 South, Range 24 East, Mount
Diablo Base and Meridian, more particularly described as follows:

 

COMMENCING at the northwesterly corner of said ‘REMAINDER’ parcel; thence S
30°45’35” E 486.95 feet along the westerly line thereof; thence North 59°41’05”
E 212.98 feet; thence South 30°18’55” East 275.86 feet to the beginning of a
tangent curve concave to the southwest having a radius of 99.50 feet; thence
southeasterly 18.84 feet along said curve through a central angle of 10°50’49”;
thence South 19°28’06”E 13.78 feet to the beginning of a tangent curve concave
to the northeast having a radius of 100.50 feet; thence Southeasterly 19.03 feet
along said curve through a central angle of 10°50’49”; thence South 30°18’55” E
2.47 feet to the TRUE POINT OF BEGINNING; thence South 30°18’55” E 115.70 feet;
thence South 14°41’05” W 25.49 feet; thence South 59°41’05” W 7.07 feet; thence
South 30°18’55” E 116.21 feet; thence North 59°41’05” E 17.17 feet; thence South
30°18’55” E 113.92 feet; thence South 59°41’05” W 117.17 feet; thence North
30°18’55” W 363.85 feet; thence North 59°41’05” E 125.10 feet to the POINT OF
BEGINNING.

 

Excepting therefrom all oil, gas and/or minerals in and under said land and
rights incidental to the development of the same, as reserved by California
Lands Incorporated, a corporation, in Deed dated October 15, 1936, recorded
December 19, 1936 in Book 707, Page 309 of Official Records of Tulare County.

 

37

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PLATTED LEGAL DESCRIPTION

 

38

--------------------------------------------------------------------------------